Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Owens, J.), imposed October 20, 1993.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant, that his sentence is excessive, was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, it is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Copertino, Hart and Florio, JJ., concur.